United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3135
                                   ___________

Abdel Latif Toure,                     *
                                       *
             Petitioner,               * Petition for Review of
                                       * an Order of the Board of
       v.                              * Immigration Appeals.
                                       *
                    1
Eric H. Holder, Jr., Attorney General * [UNPUBLISHED]
of the United States,                  *
                                       *
             Respondent.               *
                                  ___________

                             Submitted: July 7, 2009
                                Filed: July 10, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Abdel Latif Toure, a native of Guinea, petitions for review of an order of the
Board of Immigration Appeals affirming an immigration judge’s order that found
Toure removable as charged. We dismiss the petition. Toure was found removable
based on two drug convictions that the immigration judge sustained, either of which
would justify his removal, see 8 U.S.C. § 1227(a)(2)(A)(iii), (B)(i), and he contests


      1
       Eric H. Holder, Jr. has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
the findings as to only one conviction, see Morales Ventura v. Ashcroft, 348 F.3d
1259, 1262-63 (10th Cir. 2003) (issue is moot when court cannot grant effectual relief
on issue). In any event, the specific issues he raises are not reviewable in this court,
see 8 U.S.C. § 1252(a)(2)(C) (no court shall have jurisdiction to review final order of
removal against alien who is removable by reason of committing criminal offense
covered under, inter alia, 8 U.S.C. § 1227(a)(2)(B)), because he did not raise before
the Board of Immigration Appeals (or here) a substantial and colorable constitutional
challenge or a legal argument.

      Accordingly, we dismiss the petition.
                    _________________________________




                                          -2-